DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vladimir Raskin on 08/31/2022.
The application has been amended as follows:
In the claims:
Claim 1:
Replace: “approximately parallel to the first and second joint assemblies” from line 16-17 and replace with “approximately parallel to the first and second joint assemblies while in the closed position”
Delete “.” From line 17.
Claim 2:
Replace “segment edge” on line 5 with “corresponding pane edge”.
Claim 3:
Delete the “the at least one” from line 1 and replace with “at least one”.
Delete “the stabilizing device” and replace with “one of the plurality of stabilizing devices” on line 2.
Claim 7:
Delete “thickened portions” on line 4 and replace with “the thickened portions”.
Claim 8:
Delete “opposing lateral door leaf edges” on line 3 and replace with “the opposing lateral door leaf edges”.
Claim 11:
Delete “a guide track” on line 5 and replace with “the guide track”.
Claim 16:
Delete “in an opening movement” on line 2.
Claim 18:
Delete “a plurality” on line 2 and replace with “the plurality”.
REASONS FOR ALLOWANCE
Claims 1-3, 7-8, and 10-22 are considered allowable. Although many of the claimed elements are known in the prior art; the examiner finds that the combination of positively required structure recited in the independent claim would require hindsight to apply art and/or a piece-meal rejection and/or an unreasonable interpretation in order to reject the claims.
	More specifically, claim 1 is considered allowable because the examiner found that the closest prior art of record, Rejc (DE 10236648), does not teach second joint elements that are not directly connected to any of the plurality of stabilizing devices.
	Claims 2-3, 7-8, and 10-22 are considered allowable because they depend from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634